Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 11 July 2022. The amendments to the specification have overcome the objections to the disclosure. The new drawings of 11 July 2022, the amendments to the specification and applications arguments with respect to reference number 116 have overcome the objections to the drawings. The terminal disclaimer filed on 11 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patents 10,971,288; and 10,276287 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Since the terminal disclaimer is accepted, the obviousness-type double patenting rejections have been withdrawn. Applicant's arguments with respect to the 35 USC 112(b) rejection have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-8 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 These claims are indefinite as to how the oxide is incorporated into the provided Y-phase hexagonal ferrite. None of the processes disclosed in the specification teach incorporating the oxides into the ferrite. 
Response to Arguments
Applicants’ arguments have been considered but are not convincing. The statements in paragraph [0171] does not teach the process by which the second phase ferrites are dissolved or incorporated into the Y-phase ferrite. The argued statement does not disclose any method by which already formed SrFe12O19, CoFe2O4 or Sr3Co2Fe24O41 can be dissolved or incorporated into already formed Sr1.6Na0.4Co1.6Sc0.4Fe11O22  to produce a non-stoichiometric Y-phase ferrite or a composite ferrite. Thus the statement does not make clear what processes are encompassed by the claimed processes of “incorporated”. The argued process in pargraph [0185] is one where metal precursors for a ferrite material of the Y-phase ferrite having SrFe12O19, CoFe2O4 or Sr3Co2Fe24O41 therein are mixed and the sintered. This process is different from that claimed since it does not teach incorporating already formed SrFe12O19, CoFe2O4 or Sr3Co2Fe24O41 into already formed Sr1.6Na0.4Co1.6Sc0.4Fe11O22, which is the claimed process. The rejections are maintained.
Allowable Subject Matter
Claims 9-16 are allowable.
None of the cited prior art of record teach a ferrite material comprising Sr3Co2Fe24O41 and Sr1.6Na0.4Co1.6Sc0.4Fe11O22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/9/22